Citation Nr: 0838292	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected abdomen residual burn scar, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

The veteran served on active duty in the United States Army 
from September 1967 to June 1969.

Service connection for a residual burn scar of the abdomen 
was granted in the above mentioned October 2004 rating 
decision; a 10 percent disability rating was assigned.  The 
veteran disagreed with the assigned disability rating and 
subsequently perfected an appeal as to that issue.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the San Antonio, Texas VA office in 
August 2008.  A transcript of the hearing is associated with 
the veteran's VA claims folder.

Issues not on appeal

In the above-mentioned October 2004 rating decision, the RO 
also granted the veteran's claim of service connection for a 
residual scar of his left thigh, and denied the veteran's 
claims of service connection for pes planus and residual burn 
scars of the chest and neck.  The veteran has not expressed 
disagreement as to those issues.  Therefore, they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Subsequently, the veteran applied for service connection for 
bilateral hearing loss, tinnitus, flat feet, and post 
traumatic stress disorder (PTSD).  In a July 2006 rating 
decision, the RO granted the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  The RO 
declined to reopen the veteran's claim of service connection 
for flat feet (pes planus) based on a lack of new and 
material evidence.  In a March 2008 rating decision, the RO 
denied the veteran's claim of service connection for PTSD.  
The veteran has not filed a notice of disagreement (NOD) as 
to any of these issues.  

Accordingly, the only issue before the Board in this appeal 
is whether the veteran is entitled to an increased disability 
rating for his service-connected abdomen residual burn scar.  


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected abdomen residual burn scar is not 
deep and covers a surface area of 425 square centimeters.

2.  The evidence does not show that the veteran's service-
connected scar is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a service-connected burn scar have not been met.  
38 U.S.C.A. § 1155 (West 2002);             38 C.F.R. § 
4.118, Diagnostic Code 7804 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected abdomen residual burn scar.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in a letter from the RO dated April 17, 
2006, which will be further referenced below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
May 3, 2003, as well as in the above-referenced April 2006 
letter.  Specifically, the veteran was advised in the letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA treatment 
centers and the Social Security Administration.  Both letters 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claim.

With respect to private treatment records, both letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the May 2003 letter were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the letter asked that the veteran complete this release so 
that VA could obtain these records on his behalf.  

The May 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records, or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that  we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the April 2006 letter at page 4.  

The veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the May 3, 2003 
letter, page 2.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments, which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008, removed 
the notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2006 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice pursuant 
to the Court's Dingess determination via the April 2006 
letter from the RO. 

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in October 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the May 2003 and 
the April 2006 VCAA letters, the veteran was allowed the 
opportunity to present evidence and argument in response.  
The veteran was afforded ample time to submit additional 
argument in support of his claim.  
The veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran has submitted argument which specifically 
referenced symptoms listed under the Diagnostic Codes 
utilized in rating his claims and made specific argument as 
to how his disabilities had increased in severity and the 
effect that increase had on his employment and daily life.  
See, e.g., his December 13, 2004 NOD and December 5, 2005 
substantive appeal; see also the August 2008 hearing 
transcript, page 6.  Moreover, both the veteran and his 
representative discussed reasons why they believe that the 
veteran met the evidentiary burdens necessary to allow for 
the grant of his increased rating claims during the August 
2008 hearing.  It is therefore clear that the veteran was 
aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA 
outpatient treatment reports.  Additionally, the veteran was 
afforded VA fee-based exam in August 2004 (QTC examination).  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As indicated above, he testified at a personal 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's scar is currently rated under 38 C.F.R. § 
4.118, Diagnostic Code 7804 [scars, superficial, painful on 
examination] (2007).  For reasons expressed in detail 
immediately below, Diagnostic Code 7804 is deemed by the 
Board to be the most appropriate code.  

Clearly, the head, face or neck are not involved, so 
Diagnostic Code 7800 is inapplicable.  The veteran's scar 
does not cover an area of 114 square inches or greater to 
allow for a rating under Diagnostic Code 7802 [scars other 
than head, face, or neck, that are superficial and that do 
not cause limited motion].  Nor is there evidence of frequent 
loss of covering of skin over the scar to allow for a rating 
under Diagnostic Code 7803 [scar, superficial, unstable].  
Changing to Diagnostic Code 7802 or 7803 would not further 
benefit the veteran anyway, as they each have a maximum ten 
percent disability rating, which has already been assigned 
under Diagnostic Code 7804.  

The Board has given careful thought to the possible 
application of Diagnostic Code 7805 for "impairment of 
function," which would allow for rating the veteran's scar 
as a condition of the area it affects [here, the mid-
abdominal region] rather than as a skin condition.  
Currently, the only objective medical findings are pain, 
itch, and tenderness in the area of the scar, which is 
specifically contemplated in Diagnostic Code 7804.  Moreover, 
at the August 2008 hearing, the veteran's representative 
conceded that Diagnostic Code 7805 is inapplicable, as the 
medical findings of the August 2004 QTC examination do not 
indicate that the scar limits the veteran's motion.  See the 
August 2008 hearing transcript, pages 3, 8 and 9; see also 
the August 2004 QTC examination report.  Accordingly, a 
rating under Diagnostic Code 7805 is not appropriate.  

The veteran asserts that the RO should have applied 
Diagnostic Code 7801, which encompasses scars other than the 
head, face, or neck, that are deep or cause limited motion.  
Note (2) of Diagnostic Code 7801 states that "a deep scar is 
one associated with underlying soft tissue damage."  Under 
this Diagnostic Code, a scar area exceeding 12 square inches 
(77 sq. cm.) warrants a 20 percent rating. The QTC examiner 
determined that the veteran's burn was 25 centimeters by 17 
centimeters, or 425 square centimeters, which qualifies the 
veteran for a rating of 20 percent, if Diagnostic Code 4801 
were to apply.   

The QTC examiner determined that the scar resulted from a 
second degree burn.  In support of this claim, the veteran's 
representative referenced an excerpt from Stedman's Medical 
Dictionary indicating that a second degree burn usually forms 
"blisters that may be superficial or deep dermal necrosis . 
. ."  

The Board has considered the Stedman's Medical Dictionary 
excerpt referenced by the veteran's representative.  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  While the dictionary excerpt defines second 
degree burns generally, it contains no information or 
analysis specific to the veteran's case.  Moreover, even on 
its own terms the dictionary reference is inconclusive as to 
whether second degree burns result in deep underlying tissue 
damage.  As such, the treatise evidence referenced by the 
veteran's representative is of little probative value in the 
instant case.  The Court has held on several occasions that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See generally Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Based on the findings of the QTC examiner, the Board finds 
that the veteran's current rating under Diagnostic Code 7804 
is appropriate, and that assigning Diagnostic Code 7801 is 
not warranted.  Crucially, the examiner determined that scar 
had no "ulceration, adherence, instability, tissue loss, 
Keloid formation, hypopigmentation and limitation of 
motion."  [Emphasis added by the Board.]   
The QTC examiner pertinently did not identify any damage to 
underlying tissue, which indicates that the veteran's scar is 
not "deep" as defined by Diagnostic Code 7801, nor does the 
scar cause limited motion.  There is no competent medical 
evidence to the contrary.  Therefore, rating the scar under 
Diagnostic Code 7801 is not appropriate.  

Thus, for reasons explained immediately above the Board has 
determined that there is no reason to change the currently 
assigned diagnostic code, Diagnostic Code 7804, as it is most 
applicable to the veteran's current symptomatology.  

Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the veteran filed his claim in 
April 2004.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable. 

According to Diagnostic Code 7804, a 10 percent evaluation is 
provided for scars that are superficial and painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as amended by 67 Fed. Reg. 
49596 (July 31, 2002).  
Ten percent is the maximum disability rating available under 
Diagnostic Code 7804.

Analysis

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for his abdomen residual burn scar.  As noted above, 
ten percent is the maximum rating available under Diagnostic 
Code 7804.  Accordingly, a higher rating is not available.



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 10 percent rating, the maximum under the 
applicable diagnostic code, has been assigned since the 
effective date of service connection, April 26, 2004. 
The medical evidence, in particular the August 2004 QTC 
examination report, shows that throughout the appeal period 
the scar has remained stable and veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 10 percent.  Accordingly, staged ratings 
are not applicable.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

The veteran has argued that his service-connected scar 
"effects nearly everything I do," including in a work 
setting.  See the veteran's December 2004 Notice of 
Disagreement.  Accordingly, the Board will consider the 
veteran's potential entitlement to an extraschedular rating 
in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's abdomen residual burn scar.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the veteran's employment 
due to the service-connected abdomen residual burn scar.  The 
August 2004 QTC examiner stated that the veteran's burn only 
impairs strenuous work.  An October 2006 VA psychiatric 
evaluation noted that the veteran had worked a variety of 
jobs since leaving service, including on ranches and farms, 
and as a mechanic, carpenter and painter.  At the time of the 
VA evaluation, he was working in animal control.  There is no 
indication that the scar caused significant problems in any 
of these jobs.   While employment may be made more difficult 
by the veteran's disability, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Indeed, any occupational impairment is 
specifically contemplated in the 10 percent rating which is 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
for the veteran's service-connected abdomen residual burn 
scar are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of an abdomen burn scar is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


